Case 19-57651-pmb         Doc 255    Filed 10/30/20 Entered 10/30/20 10:38:44           Desc Main
                                    Document Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: October 30, 2020
                                                     ________________________________
                                                                 Paul Baisier
                                                         U.S. Bankruptcy Court Judge

  _______________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:                                       )      CHAPTER 11
                                              )
 HANNAH SOLAR, LLC,                           )      CASE NO. 19-57651-pmb
                                              )
          Debtor.                             )

        ORDER APPROVING DISCLOSURE STATEMENT AND SETTING
    DEADLINE FOR SUBMITTING BALLOTS AND OBJECTIONS TO DEBTOR’S
    PLAN OF REORGANIZATION AND NOTICE OF CONFIRMATION HEARING

          Debtor, Hannah Solar LLC, (the “Debtor”) filed a Debtor’s First Plan of Reorganization
on July 20, 2020 (the “Plan”) [Docket No. 222] which Debtor subsequently amended [Docket Nos.
238, 243 and 248] (as amended, the “Plan”), and filed a Disclosure Statement Concerning Debtor’s
First Plan of Reorganization on July 20, 2020 [Docket No. 223], which Debtor subsequently
amended [Docket Nos. 239, 244 and 249] (as amended, the “Disclosure Statement”).
          The Disclosure Statement came on for hearing on August 24, 2020 and again on September
14, 2020, at which time the Court announced that Debtor may make final revisions and file an
amended Disclosure Statement for approval if no objections were filed within three (3) business
days of filing. Debtor filed the Disclosure Statement, as amended, on October 23, 2020 [Docket
No. 249]. Debtor subsequently filed a Notice of Supplemental Revised Exhibit to Fourth Amended
Plan of Reorganization on October 28, 2020 [Docket No. 252] (the “Plan Budget”) and a
Case 19-57651-pmb        Doc 255     Filed 10/30/20 Entered 10/30/20 10:38:44              Desc Main
                                    Document Page 2 of 3



 Notice of Supplemental Revised Exhibit to Disclosure Statement for Fourth Amended
 Plan of Reorganization on October 28, 2020 [Docket No. 253] (the “Disclosure Statement
 Budget”).    No objections have been filed to the Disclosure Statement, as amended, for
 which reason it is hereby
        ORDERED that the Disclosure Statement, as amended, is APPROVED; and it is further
        ORDERED that Debtor’s counsel shall transmit to Debtor’s twenty (20) largest
 unsecured creditors, equity security holders, other parties in interest who have requested notice
 in this case, all parties on the mailing matrix in this case, and the U.S. Trustee, within three (3)
 days of entry of this Order: (a) the approved Disclosure Statement, together with the
 Disclosure Statement Budget, (b) the proposed Plan, together with the Plan Budget, (c) a Ballot
 for accepting or rejecting the Plan substantially conforming to Official Form B 314, and (d) a
 copy of this Order; and it is further
        ORDERED that counsel for the Debtor is directed to file a Certificate of Service of the
 foregoing documents within three (3) days of their service; and it is further
        ORDERED that November 30, 2020 is fixed as the last day for holders of claims and
 interests to file written Ballots with acceptances or rejections of the Plan referred to above.
 All ballots must be filed with the Clerk of the United States Bankruptcy Court, Northern
 District of Georgia, Room 1340, United States Courthouse, 75 Ted Turner Drive, S.W.,
 Atlanta, Georgia 30303, by 4:00 p.m., or via the Court’s Electronic Case Filing (“ECF”)
 system, by 11:59 p.m. on the foregoing date; and it is further
        ORDERED that Counsel for the Debtor shall file a Report of Balloting in accordance
 with BLR 3018-1, N.D. Ga.; and it is further
        ORDERED that November 30, 2020 is fixed as the last day for filing and serving written
 objections or briefs regarding confirmation of the Plan pursuant to Fed. R. Bankr. P. 3020. All
 objections must be in writing, indicate specifically the section(s) of the Plan to which they
 relate and the grounds for the objections, and must be filed with the Clerk of the United
 States Bankruptcy Court, Northern District of Georgia, Room 1340, United States Courthouse,
 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303, or via the Court’s Electronic Case Filing
 (“ECF”) system, by 4:00 p.m., or via the Court’s ECF system, by 11:59 p.m. on the foregoing
 date, and shall be served on counsel for the Debtor. Objections not filed in writing setting
 forth the information required by this paragraph and served by the time and in the manner set
 forth herein may not be heard at the hearing; and it is further
Case 19-57651-pmb       Doc 255     Filed 10/30/20 Entered 10/30/20 10:38:44         Desc Main
                                   Document Page 3 of 3



        ORDERED that the date for the hearing on confirmation of the Plan, and a hearing for
 that purpose shall be held on December 3, 2020 at 1:30 o’clock p.m. in Courtroom 1202,
 United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia, and may be adjourned
 and reconvened from time to time by announcement made in open Court without any further
 notice. Given the current public health crisis, hearings may be telephonic only. Please check
 the “Important Information Regarding Court Operations During COVID-19 Outbreak” tab
 at the top of the GANB Website prior to the hearing for instructions on whether to
 appear in person or by phone.
        PLEASE TAKE NOTICE that your rights may be affected by the Court’s ruling on the
 Debtor’s Plan. You should read the Plan, Disclosure Statement and any related or responsive
 pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
 case. (If you do not have an attorney, you may wish to consult one.) If you do not want the
 Court to grant the relief sought in these pleadings or if you want the Court to consider your
 views, then you and/or your attorney must attend the hearing. If you file a written response,
 you must attach a certificate of service stating when, how and on whom (including
 addresses) you served the response. Mail or deliver your response so that it is received by the
 Clerk by the deadline set forth herein. You must also mail a copy of your response to the
 Debtor’s counsel at the address stated below.

                                       [END OF ORDER]

 Draft order submitted by:

 /s/ Michael Robl
 Michael D. Robl
 Georgia Bar No. 610905
 ROBL LAW GROUP LLC
 3754 Lavista Road, Suite 250
 Tucker, Georgia 30084
 (404) 373-5153 (telephone)
 (404) 537-1761 (facsimile)
 michael@roblgroup.com (e-mail)
 Counsel for Debtor
